Citation Nr: 1520264	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for scars of the left thigh.

2.  Entitlement to a compensable rating for status post surgery-spontaneous pneumothorax (respiratory disability). 

3.  Entitlement to an effective date prior to August 11, 2011, for the grant of a 10 percent rating for status post right wrist, displaced fracture of scaphoid (right wrist disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 (inter alia, granting service connection, with non-compensable ratings, for left thigh scars and right wrist disability), January 2011 (granting service connection, with a non-compensable rating, for a respiratory disability), and December 2011 (continuing a non-compensable rating for a respiratory disability and granting a 10 percent rating for right wrist disability, effective August 16, 2011) rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA), Regional Office (RO).  

[The Board notes that the Veteran also initiated an appeal with respect to the October 2010 denial of service connection for Methicillin resistant staphylococcus aureus (MRSA).  However, in his April 2013 Substantive Appeal (VA Form 9), he expressly stated that he was not perfecting an appeal with respect to that issue.  Consequently, it is not before the Board at this time.]

With respect to the request for an earlier effective date for a 10 percent rating for right wrist disability, the Board notes that this issue was developed by the RO as a new claim for an increased rating, not an appeal of the initial rating assigned, and awarded an effective date accordingly.  However, a review of the record indicates that the Veteran filed three separate documents on the same date in August 2011 (within one year of the September 2010 rating decision): a Notice of Disagreement with the rating assigned for scars of the left thigh and the denial of service connection for MRSA; a claim for an increased rating for PTSD (which is not presently on appeal); and a claim of "service connection" for, inter alia, right wrist pain.  Reviewing these documents in the light most favorable to the Veteran, the Board finds that, had the Veteran intended to file a (new) increased rating claim for his right wrist disability, he would have included such disability on the document requesting an increased rating for PTSD.  Rather, the Board finds that the Veteran was claiming that his right wrist pain (noted on examination prior to the initial rating) was not contemplated in the initial rating assigned for his right wrist disability: i.e., expressing disagreement with such rating.  This finding is consistent with the Veteran's later characterization of the issue in his April 2013 Substantive Appeal.  Consequently, the Board has recharacterized the issue above.  

The issue of a left thigh muscle injury has been raised by the record in the April 2013 Substantive Appeal (VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to compensable ratings for left thigh scars and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right wrist disability is reasonably shown to have been manifested by painful motion throughout the period on appeal.  


CONCLUSION OF LAW

An effective date of August 23, 2010, is warranted for the award of a 10 percent rating for right wrist disability.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Code 5215 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Inasmuch as this decision grants the benefit sought for the claim of an earlier effective date for the grant of a 10 percent rating for right wrist disability, there is no reason to belabor the impact of notice and assistance requirements on that claim; any notice or duty to assist omission is harmless.  The Board acknowledges that the Veteran indicated, on his April 2013 Substantive Appeal, that he wished to testify at a Board hearing with respect to all issues on appeal.  However, as the decision below grants the appeal with respect to the Veteran's right wrist disability in full (the earliest possible effective date (the date following separation from active service) is granted), there is no prejudice to the Veteran in proceeding with appellate review of that issue.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

During the pendency of this appeal, the Veteran clarified that the current issue on appeal is the effective date of the grant of a 10 percent rating (and not the rating itself).  (See April 2013 Substantive Appeal).  Essentially, he contends that the assignment of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) was not proper and that the 10 percent rating should be effective from the date service connection was granted.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's right wrist disability is rated (by analogy) under 38 C.F.R. § 4.71a, Code 5215 (for limitation of motion).  Under Code 5215, limitation of dorsiflexion (extension) of the wrist to less than 15 degrees is rated 10 percent (the minimum and maximum rating for the limitation of dorsiflexion in the absence of ankylosis).   
 
On March 2010 VA (fee-basis) examination, the examiner noted the Veteran's reports of symptoms including weakness, giving way, and pain.  The examiner also recorded the Veteran's report that he experiences flare-ups 3 times a week, lasting 8 hours at a time, during which he is unable to bend his wrist backwards (dorsiflexion).  On physical examination, the Veteran's right wrist demonstrated normal range of motion.  The examiner did not opine as to the anticipated functional (range of motion) loss during a flare-up.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On October 2011 VA examination, range of motion in dorsiflexion was limited to 60 degrees, with objective evidence of pain at 45 degrees; no flare-ups were reported. 

In its December 2011 rating decision, the RO granted a 10 percent rating, for right wrist disability, based on painful motion and weakness in dorsiflexion.  See 38 C.F.R. § 4.59.  The RO reasoned that the proper effective date was August 16, 2011, the date of the Veteran's correspondence asserting right wrist pain, because no objective evidence of pain was shown on March 2010 examination.  However, the Veteran did assert on March 2010 examination that he experienced flare-ups that resulted in limitation of motion in dorsiflexion due to pain.  He is competent to report symptoms capable of lay observation, such as pain, and the examiner did not indicate that the Veteran's report of painful flare-ups was not credible, given his medical history.  Viewing that examination report in a light most favorable to the Veteran, and resolving (as required under 38 C.F.R. § 4.3) reasonable doubt regarding degree of disability in the Veteran's favor, the Board concludes that a 10 percent rating for painful motion of the right wrist is warranted from the earlier effective date of August 23, 2010.


ORDER

An earlier effective date of August 23, 2010, is granted for the assignment of a 10 percent rating for right wrist disability, subject to the regulations governing payment of monetary awards.


REMAND

As noted above, in his April 2013 Substantive Appeal, the Veteran requested a videoconference Board hearing with respect to the claims remaining on appeal (compensable ratings for left thigh scars and a respiratory disability).  Because he is entitled to such a hearing upon request, and because Board hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

[To the extent that the Veteran asserts, in his appeal of the rating for his respiratory condition, that he also has associated back pain, the Board notes that the RO denied service connection for a lumbar spine condition in the September 2010 rating decision, and the Veteran did not file a timely appeal with respect to that issue.  He remains free to file a request to reopen that claim based on the submission of new and material evidence.]

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


